     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 1 of 24 Page ID #:1



1    Roger N. Behle, Jr., SBN 174755
2    rbehle@foleybezek.com
     Robert A. Curtis, SBN 203870
3    rcurtis@foleybezek.com
4    Jordan A. Liebman, SBN 317930
     liebman@foleybezek.com
5
     FOLEY BEZEK BEHLE & CURTIS, LLP
6    575 Anton Boulevard, Suite 710
     Costa Mesa, CA 92626
7
     Tel: (714) 556-1700
8    Fax: (714) 546-5005
9    Attorneys for Plaintiff

10                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
11
12   JOE GREGORY CARLINI, an               Case No.:
     individual,
13
                                           COMPLAINT FOR:
14               Plaintiff,
15     v.                                  1. COPYRIGHT INFRINGEMENT
                                              (17 U.S.C. § 101, ET SEQ.);
16
     PARAMOUNT PICTURES                    2. DECLARATORY JUDGMENT;
17   CORPORATION, a Delaware               3. UNFAIR COMPETITION (CAL.
18   corporation; WILL PACKER                 BUS. & PROF. CODE SECTION
     PRODUCTIONS, INC., a California          17200, ET SEQ.); AND
19   corporation; BLACK
     ENTERTAINMENT TELEVISION,             4. BREACH OF IMPLIED-IN-FACT
20
     LLC, a district of Columbia limited      CONTRACT
21
     liability corporation; TINA
22   GORDON CHISM, an individual;          DEMAND FOR JURY TRIAL
23
     PETER HYUCK, an individual;
     ALEX GREGORY, an individual;
24   JAS WATERS, an individual; WILL
25   PACKER, an individual; JAMES
     LOPEZ, an individual; and DOES 1
26   through 100, inclusive,
27
                        Defendants.
28


                                          1
                                      COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 2 of 24 Page ID #:2



1         Plaintiff JOE GREGORY CARLINI (“Carlini” or “Plaintiff”), by and
2    through his undersigned attorneys, hereby demands a jury trial, and for his
3    Complaint against PARAMOUNT PICTURES CORPORATION, a Delaware
4    corporation (“Paramount”), WILL PACKER PRODUCTIONS, INC., a California
5    corporation (“WPP”), BLACK ENTERTAINMENT TELEVISION, LLC, a district
6    of Columbia limited liability corporation (“BET”), TINA GORDON CHISM, an
7    individual (“Chism”); PETER HYUCK, an individual (“Hyuck”) ALEX
8    GREGORY, an individual (“Gregory”), JAS WATERS, an individual (“Waters”),
9    WILL PACKER, an individual (“Packer”), JAMES LOPEZ, an individual
10 (“Lopez”), and DOES 1 through 100, inclusive (collectively “Defendants”), alleges
11 as follows:
12                                    PARTIES
13        1.     Plaintiff Joe Gregory Carlini is a California resident living in
14 Hollywood, California. Carlini is an author and screenwriter.
15        2.     Defendant Paramount Pictures Corporation is a Delaware corporation
16 with its headquarters and principal place of business in Los Angeles County,
17 California.
18        3.     Defendant Will Packer Productions, Inc. is a California corporation
19 with its headquarters in Los Angeles County, California.
20        4.     Defendant Black Entertainment Television, LLC, is a District of
21 Columbia limited liability corporation doing business in Los Angeles County,
22 California.
23        5.     Defendant Tina Gordon Chism is an individual believed to have
24 performed the acts and omissions herein referenced in the County of Los Angeles,
25 State of California.
26        6.     Defendant Peter Hyuck is an individual believed to have performed the
27 acts and omissions herein referenced in the County of Los Angeles, State of
28 California.


                                            2
                                        COMPLAINT
      Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 3 of 24 Page ID #:3



1          7.      Defendant Alex Gregory is an individual believed to have performed
2    the acts and omissions herein referenced in the County of Los Angeles, State of
3    California.
4          8.      Defendant Jas Waters is an individual believed to have performed the
5    acts and omissions herein referenced in the County of Los Angeles, State of
6    California.
7          9.      Defendant Will Packer is an individual believed to have performed the
8    acts and omissions herein referenced in the County of Los Angeles, State of
9    California.
10         10.     Defendant James Lopez is an individual believed to have performed
11 the acts and omissions herein referenced in the County of Los Angeles, State of
12 California.
13         11.     The true names and capacities, whether individual, corporate,
14 partnership, associate, agent, employee, or otherwise of defendants named in this
15 complaint as Does 1 through 100, inclusive (the “Doe Defendants”), are unknown
16 to Plaintiff, who therefore sues such defendants by such fictitious names. Plaintiff
17 will amend this complaint to allege the true names and capacities of the Doe
18 Defendants when he has ascertained the same. Plaintiff is informed and believes,
19 and on that basis alleges that, at all relevant times, the Doe Defendants were
20 responsible in some manner for the conduct herein alleged and proximately caused
21 Plaintiff’s damages. Plaintiff is informed and believes, and on that basis alleges that,
22 at all relevant times, the Doe Defendants were the agents of, and/or were acting in
23 concert with, each of the other defendants and, in doing the things alleged, were
24 acting within the scope of such agency. Any reference to the named defendants
25 herein shall also constitute a reference to the Doe Defendants.
26 ///
27 ///
28 ///


                                              3
                                          COMPLAINT
      Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 4 of 24 Page ID #:4



1                             JURISDICTION AND VENUE
2          12.    This action arises under the Copyright Act of the United States, 17
3    U.S.C. Section 501, et seq. The jurisdiction of this Court is invoked pursuant to 28
4    U.S.C. Sections 1338 (a).
5          13.    Venue is properly laid in this Court pursuant to 28 U.S.C. Sections
6    1391(b) and 1400(a) in that the claim arises in this district and the Defendants may
7    be found and transact business in this district.
8                                FACTUAL BACKGROUND
9          14.    Plaintiff Carlini is an author and screenwriter. Carlini has won two
10 regional Emmy Awards and had his work shown on major television networks.
11 Additionally, Carlini sold his first feature film at Cannes Film Festival and the same
12 film was also exhibited at the Mall of America.
13 A.      Plaintiff’s Screenplay, What The F Is He Thinking?
14         15.    In 2014, Plaintiff began writing an original screenplay for a feature-
15 length film along with David Collins (“Collins”), which had as its central plot point
16 a woman obtaining the ability to hear men’s thoughts. By 2015, Plaintiff and Collins
17 had written a complete draft of the screenplay, titled What The F Is He Thinking?
18         16.    In August 2015, Plaintiff registered What The F Is He Thinking? with
19 the U.S. Copyright Office and received registration number Pau003796018. A true
20 and correct copy of the Registration Certificate for What The F Is He Thinking? is
21 attached hereto as Exhibit A. The screenplay for What The F Is He Thinking? was
22 also registered with the Writers Guild of America West.
23         17.    Plaintiff has never licensed or otherwise authorized anyone (including
24 Defendants) to copy, distribute, or publicly disseminate What The F Is He
25 Thinking?, or to make derivative works based upon it.
26 ///
27 ///
28 ///


                                               4
                                           COMPLAINT
      Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 5 of 24 Page ID #:5



1    B.    Plaintiff and Collins Shop the Screenplay for What The F Is He
2          Thinking?
3          18.     Starting in 2015, Plaintiff and Collins began shopping What The F Is
4    He Thinking? to various production companies, studios, financers and actors.
5    Broadly construed, “shopping” involves the process of circulating and/or pitching
6    a project to various production companies, studios and film financers for the
7    purpose of securing production, financing, and/or distribution of the project. Efforts
8    are also undertaken during the shopping process to attach key talent and/or a
9    director to the project. During the shopping process, Plaintiff and Collins met with
10 representatives of the following production companies and/or studios: Weinstein
11 Company (now Lantern Entertainment), Montage Films, and Bloom. Plaintiff also
12 spoke with potential talent, such as James Franco, Chris Pratt, King Bach, and Nick
13 Swardson. The last meeting Plaintiff had with a studio representative was in July
14 2017, when he met with a representative from Bloom. At this meeting, Plaintiff
15 provided the screenplay and business plan for What The F Is He Thinking? to the
16 representatives. This was done in furtherance of facilitating a potential business
17 relationship.
18         19.     What The F Is He Thinking? was not picked up by any of the
19 production companies or studios Plaintiff and Collins met with. However, key
20 protectable elements of Plaintiff’s plot, themes, dialogue, mood, setting, pace,
21 characters and sequence of events from his copyrighted screenplay, What The F Is
22 He Thinking?, eventually appeared in a film produced by Defendants: What Men
23 Want, as described in detail below
24 C.      The Film, What Men Want.
25         20.     Based on information and belief, in or about November 2017 (around
26 two and a half years after Plaintiff copyrighted What The F Is He Thinking?), one
27 or more of Defendants approached actress Taraji Henson (“Henson”) to star in a
28 film about a woman who gains the ability to hear men’s thoughts. Based on


                                              5
                                          COMPLAINT
         Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 6 of 24 Page ID #:6



1    information and belief, at the time Henson was approached, there was no screenplay
2    for the proposed film, which ultimately became the film, What Men Want. Principal
3    photography for What Men Want started around five months after the meeting with
4    Henson and started without a complete script.
5            21.   Paramount announced in 2017 (before it even had a script) that it was
6    “fast-tracking” the film for release in early 2019, alleging the film to be a loose
7    remake of the 2000 Nancy Meyers film What Women Want.
8            22.   What Men Want was produced by Packer, Lopez, Paramount Players
9    (a subsidiary of Defendant Paramount), WPP, and BET, and was distributed by
10 Paramount. The screenplay for the film was credited to Defendants Chism, Gregory,
11 and Hyuck.
12           23.   In a trailer for What Men Want, the narrator states: “It’s the question
13 women have been asking since the dawn of time: ‘what is he thinking?’”1 This is
14 substantially similar to the beginning of the logline and the title of Plaintiff’s
15 copyrighted work: “For thousands of years, women have wanted to know . . .” What
16 The F Is He Thinking?
17           24.   What Men Want premiered in theaters in the United States on February
18 8, 2019. The film stars Henson as the main character, Josh Brener as the main
19 character’s sidekick, and Aldis Hodge as the main character’s love interest.
20           25.   As of the filing of this Complaint, What Men Want has grossed
21 approximately $72,216,294 from box offices worldwide.
22 D.        Similarities Between What The F Is He Thinking? and What Men Want.
23           26.   Broadly construed, What The F Is He Thinking? is about a young
24 working professional woman, who—after a night of partying and drinking alcoholic
25 beverages—hits her head. She then wakes up in the hospital and notices that she
26
27   1
    What Men Want (2019) ‘What Is He Thinking?’ TV Spot [HD] Starring Taraji P.
28 Henson, YOUTUBE (Feb. 2, 2019),
   https://www.youtube.com/watch?v=KQUDTujQo3g&feature=youtu.be.

                                              6
                                          COMPLAINT
      Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 7 of 24 Page ID #:7



1    has the power to hear men’s thoughts. That power helps her navigate a world
2    teething in sexism and misogyny, as she can now hear and understand the innermost
3    thoughts of men who mistreat and objectify women. Additionally, the main
4    character uses this power in various romantic situations. For example, the main
5    character helps her close friend, a gay male, start a romantic relationship with
6    another male who at first is believed to be straight (this happens at the friend’s
7    work). Because the main character can hear the man’s thoughts, she is able to
8    discern that he is actually attracted to men, which opens the door to a relationship
9    with the main character’s gay friend. The main character also uses her power to read
10 a male character’s mind to unveil his unfaithfulness. As the story progresses, the
11 main character starts a romantic relationship of her own with a well-mannered and
12 respectful male bartender. However, the main character soon learns that simply
13 knowing what a man is thinking is not always the solution to her problems, as
14 personal relationships grow more complicated. The main character and the
15 bartender have a falling-out and the main character eventually annoys her friends
16 with her antics. The main character then hits her a head a second time and, after
17 waking up in the hospital again, realizes that her power is lost when she cannot hear
18 a male doctor’s thoughts. Eventually, the main character and the bartender reconcile
19 at a special event that is personally important to the bartender. The story of the main
20 character and her temporary ability to hear men’s thoughts covers themes such as
21 sexism, misogyny, romantic relationships, and the value of truth, among others.
22         27.    While the above paragraph accurately summarizes the main plot,
23 themes, dialogue, mood, setting, pace, characters and sequence of events from
24 Plaintiff’s copyrighted screenplay, What The F Is He Thinking?, it also accurately
25 summarizes those same elements from Defendants’ film, What Men Want. Indeed,
26 the main plot, themes, dialogue, mood, setting, pace, characters and sequence of
27 events from Plaintiff’s copyrighted screenplay, What The F Is He Thinking? are
28 substantially similar to those in the film, What Men Want, as follows.


                                             7
                                         COMPLAINT
      Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 8 of 24 Page ID #:8



1          28.   Both What The F Is He Thinking? and What Men Want feature
2    substantially and/or strikingly similar plots, settings, sequences of events,
3    characters, moods, dialogue, pace and themes.
4          29.   In the beginning of What The F Is He Thinking?, the main character,
5    Angela Smith (“Angela”), wishes she could know what her then-fiancé, Eddie
6    Sligh, is thinking and wishes she better understood men. In What Men Want, the
7    main character, Ali Davis (“Ali”) wishes that she can better connect with men.
8          30.   In What The F Is He Thinking?, Angela meets a well-mannered and
9    respectful bartender, Thomas Riley (“Thomas”), who soon becomes her love
10 interest. Angela and Thomas first meet at a restaurant that Angela frequents.
11 Thomas serves Angela a drink, they have a bonding moment, and their hands briefly
12 touch. Thomas is raising his younger brother, who is in junior high school, on his
13 own as the brother’s legal guardian. In What Men Want, Ali meets a well-mannered
14 and respectful bartender, Will, who soon becomes her love interest. Ali and Will
15 first meet at a restaurant that Ali frequents. Will serves Ali a drink, they have a
16 bonding moment, and their hands briefly touch. Will has a young son, who he raises
17 on his own as a single father.
18         31.    In What The F Is He Thinking?, Angela trips and hits her head after a
19 night of partying and heavy drinking. She wakes up in the hospital to discover that
20 she can hear men’s thoughts. In What Men Want, Ali trips and hits her head after a
21 night of partying and heavy drinking. She wakes up in the hospital to discover that
22 she can hear men’s thoughts.
23         32.   In What The F Is He Thinking?, the first person to learn of Angela’s
24 newfound power is her close friend, T.J., who is gay. Angela eventually helps T.J.
25 start a romantic relationship by informing him that the man that T.J. is romantically
26 interested in is actually gay, and not straight as previously believed. This happens
27 at T.J.’s work. In What Men Want, the first person to learn of Ali’s newfound power
28 is her close friend and assistant, Brandon, who is gay. Ali eventually helps Brandon


                                             8
                                         COMPLAINT
      Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 9 of 24 Page ID #:9



1    start a romantic relationship by informing him that the man that Brandon is
2    romantically interested in is actually gay, and not straight as previously believed.
3    This happens at Brandon’s work.
4          33.    In both stories, the main character uses her power to discover that a
5    male character has been unfaithful in his relationship. In What The F Is He
6    Thinking?, Angela reads the mind of her fiancé to discover that he has been
7    unfaithful to her. In What Men Want, Ali reads the mind of the fiancé of one of her
8    friends and discovers that the man cheated on her friend. The result of these events
9    is the same in both stories: the marriage is called off once the fiancé’s infidelity is
10 revealed.
11         34.    In What The F Is He Thinking?, Angela uses her power to get close to
12 her love interest, Thomas. However, in the second half of the story, the characters
13 have a falling out. Nevertheless, Angela and Thomas end up getting back together
14 at the end of the story at an event of personal significance to Thomas, his art show.
15 In What Men Want, Ali uses her power to get close to her love interest, Will.
16 However, in the second half of the story, the characters have a falling out.
17 Nevertheless, Ali and Will end up getting back together at the end of the story at an
18 event of personal significance to Will, his son’s birthday party.
19         35.    In both stories, before the main character reconciles with her love
20 interest, she loses her power after being hit in the head a second time. Both Angela
21 and Ali realize that their power is gone when they are unable to hear the thoughts
22 of a male doctor.
23         36.    What Men Want clearly copies key plot elements, characters, themes,
24 events, mood, and pace of What The F Is He Thinking?, including, without
25 limitation, the following:
26                a. Plot: What The F Is He Thinking? and What Men Want present the
27   same plot in the same sequence. Both stories are intended for a mature audience
28   (What The F Is He Thinking? was planned for an R-rating and What Men Want was

                                               9
                                           COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 10 of 24 Page ID #:10



1    R-rated) and both are about a woman who: (1) wishes she can better understand
2    men; (2) has a close friend/confidant who is gay; (3) meets a respectful and nice
3    male bartender who stands out from the other sexist and misogynistic men in the
4    story; (4) develops a romantic relationship with the bartender; (5) hits her head
5    after a night of partying and heavy drinking; (6) goes to the hospital as a result of
6    hitting her head; (7) first learns in the hospital that she has the power to hear men’s
7    thoughts; (8) uses that power to her advantage in her relationships and career; (9)
8    uses the power to help her friends in personal and romantic relationships; (10) loses
9    the power after hitting her head again; (11) goes to the hospital again as a result of
10   hitting her head; (12) realizes she has lost the power in the hospital; and (13)
11   ultimately reconciles with her love interest after a separation earlier in the story.
12   These thirteen plot elements are highly specific, purposeful, and well developed
13   and their presence in Defendants’ film cannot be explained away as mere
14   coincidence or generic plot elements.
15               b. Characters: The lead characters in What The F Is He Thinking?
16   and What Men Want are substantially similar.
17                   i. Main Characters: The main character in What The F Is He
18                      Thinking? is Angela, who begins the story wishing she could
19                      better understand men. The main character in What Men Want
20                      is Ali, who begins the story wishing she could better understand
21                      men. Both women are professionals. One is a teacher and the
22                      other is a sports agent. While the main characters have different
23                      professions, those differences are superficial. Both characters
24                      obtain the same power—to hear men’s thoughts—once they fall
25                      and hit their heads after a night of heavy partying and heavy
26                      drinking. Both Angela and Ali realize they can hear men’s
27                      thoughts only after they are taken to the hospital to recover from
28                      their head injuries. Both learn they have the power in the

                                              10
                                          COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 11 of 24 Page ID #:11



1                     hospital. Both characters use that power to improve their
2                     careers: Angela uses the power to better understand her students
3                     and Ali uses the power to better understand athletes. Both have
4                     a love interest who is a bartender. Both meet the bartender
5                     before they gain their power. Both have a friend who is gay, who
6                     they end up helping by identifying a gay companion, earlier
7                     believed to be straight. Both are surrounded by misogynistic
8                     men: Angela’s initial boyfriend/fiancé is misogynistic and Ali’s
9                     male work colleagues and superiors are misogynistic. Both use
10                    their power to get close to their respective love interests (both
11                    of whom are bartenders): Angela uses her power to know what
12                    her love interest wants and for initiating sex, while Ali uses her
13                    power to know what her love interest wants and for satisfying
14                    his sexual desires. Both lose their power after hitting their head
15                    a second time. Both realize they have lost their power in the
16                    hospital. Both learn they have lost their power when they cannot
17                    hear the thoughts of a male doctor in the hospital. Both
18                    ultimately reconcile with their love interest by appearing at a
19                    special event: Angela appears at Thomas’ art show and Ali
20                    appears at Will’s son’s birthday party.
21                 ii. Sidekicks: Both Angela and Ali have a witty sidekick who is
22                    gay. In What The F Is He Thinking?, T.J. is Angela’s close
23                    friend and confidant, who learns that Angela can hear men’s
24                    thoughts shortly after Angela leaves the hospital. In What Men
25                    Want, Brandon is Ali’s friend and confidant, and learns that Ali
26                    can hear men’s thoughts shortly after Ali leaves the hospital. In
27                    What The F Is He Thinking?, T.J. communicates directly to
28                    Angela with his thoughts instead of speaking. In What Men

                                           11
                                       COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 12 of 24 Page ID #:12



1                       Want, Brandon communicates directly to Ali with his thoughts
2                       instead of speaking. Both T.J. and Brandon are romantically
3                       interested in a man who initially is portrayed as straight. In both
4                       works, however, Angela and Ali listen to the seemingly straight
5                       man’s thoughts and figure out each is actually gay. With this
6                       knowledge, T.J. starts a relationship with the man who once was
7                       believed to be straight and Brandon does the same.
8                   iii. Love interests: In both What The F Is He Thinking? and What
9                       Men Want, Angela’s and Ali’s primary love interest is a polite
10                      and likeable bartender who stands out from the other sexist and
11                      misogynistic men present in each story. Both the love interest in
12                      What The F Is He Thinking?, Thomas, and the love interest in
13                      What Men Want, Will, are men who are raising a younger male
14                      family member on their own: Thomas is taking care of his
15                      younger brother and Will is raising his son. Both Thomas and
16                      Will have pure thoughts about Angela/Ali and become
17                      romantically interested in Angela/Ali.
18               c. Events: The events in both What The F Is He Thinking? and What
19   Men Want are substantially the same. The only difference is that What Men Want
20   has a handful of side plots related to Ali progressing in her career as a sports agent.
21   However, that difference is superficial given the substantial and/or striking
22   similarities between both stories in almost all other regards. Both stories contain
23   the same primary events in the same sequence: (1) the main character is unsatisfied
24   with her life and wishes she could understand men better, (2) the main character
25   meets her future love interest at a restaurant she frequents, (3) the main character
26   falls and hits her head after partying and heavily drinking with her friends, (4) the
27   main character wakes up at the hospital and discovers in the hospital she can hear
28   men’s thoughts, (5) the main character uses her newfound power to help herself

                                              12
                                          COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 13 of 24 Page ID #:13



1    and her friends, (6) the main character and her love interest (both bartenders) get
2    together, (7) the main character makes several mistakes, isolating her friends and
3    eventually causes a falling out with her love interest, (8) the main character hits
4    her head a second time and loses her ability to hear men’s thoughts, (9) the main
5    character makes amends with her love interest at an event important to the love
6    interest at the end of the story.
7                 d. Mood and Pace:
8                    i. Mood: Both What The F Is He Thinking? and What Men Want
9                        feature a woman navigating a sexist and misogynistic world.
10                       Both stories also feature sexual themes and raunchy humor.
11                   ii. Pace: Both What The F Is He Thinking? and What Men Want
12                       progress at the same pace and in the same order of main events.
13         37.    Additionally, aspects of What Men Want are lifted directly from the
14 business plan for What The F Is He Thinking? Carlini’s business plan for What The
15 F Is He Thinking? included marketing the potential film with sports stars acting in
16 cameo roles. Carlini and Collins discussed this idea with Terrell Owens (former
17 professional football player who played in the National Football League (“NFL”)
18 and member of the Pro Football Hall of Fame), Cordarrelle Patterson (current wide
19 receiver for the Chicago Bears of the NFL), and Brett Burns (professional ice
20 hockey player who plays for the San Jose Sharks and is one of the highest paid
21 National Hockey League (“NHL”) players). What Men Want directly uses this idea
22 with several current and retired professional basketball and football players playing
23 themselves in the film, including Shaquille O’Neal, John Collins, Grant Hill, Karl-
24 Anthony Towns, Devonte Freeman, and Lisa Leslie.
25 ///
26 ///
27 ///
28 ///


                                             13
                                         COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 14 of 24 Page ID #:14



1            38.   Another example of Defendants unlawfully appropriating protectable
2    expression from What The F Is He Thinking? is evident in a November 2018 trailer
3    for What Men Want. 2 In the trailer—posted by Defendant Paramount on its
4    YouTube channel—after the main character, Ali, and her sidekick, Brandon, fully
5    realize that Ali can read men’s thoughts, Brandon tells Ali that “you could use this
6    [her power] to your advantage,” to which Ali responds “you’re right.” This is
7    virtually identical to an exchange between the main character, Angela, and her
8    sidekick, T.J., in What The F Is He Thinking? In Plaintiff’s copyrighted script, after
9    Angela and T.J. fully process Angela’s power to read men’s thoughts, T.J. tells
10 Angela that “you can really use this [Angela’s power] to your advantage,” to which
11 Angela eventually responds by saying “you’re right.”
12 D.        While What Men Want Shares a Similar Title to the 2000 Film What
13           Women Want, the Substance, Themes, and Characters of What Men Want
14           are not Based on that Film.
15           39.   When one hears the title What Men Want, one may recall an earlier
16 movie with a similar title, What Women Want. However, while What Men Want
17 shares a similar title and basic premise as the 2000 film, What Women Want, the
18 specific elements of What Men Want (described above) are clearly not based on that
19 film and are instead copied from What The F Is He Thinking? The following
20 differences between What Men Want and What Women Want are clear:
21                 a. In What Women Want, the main character (played by Mel Gibson)
22 gains the power to hear women’s thoughts after he is electrocuted and loses that
23 power in the same way. The main character does not hit his head to gain the power.
24
25
26
     2
         What Men Want (2019) - Red Band Trailer - Paramount Pictures, YOUTUBE
27 (Nov. 23, 2018),
28 https://www.youtube.com/watch?v=oIrQ7q0xdVc&feature=youtu.be.


                                               14
                                           COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 15 of 24 Page ID #:15



1    In What Men Want and What The F Is He Thinking?, the main character gains and
2    loses her power from hitting her head.
3                  b. In What Women Want, the main character realizes he can hear
4    women’s thoughts while at his apartment; he also realizes that he has lost his power
5    at his co-worker’s apartment. In What Men Want and What The F Is He Thinking?,
6    the main character realizes she can hear men’s thoughts and realizes she has lost her
7    power, both while at the hospital.
8                  c. In What Men Want and What The F Is He Thinking?, both main
9    characters wish they could understand men better. There is no similar desire in What
10 Women Want before the main character gains his power.
11                 d. In What Women Want, the main character’s power helps him
12 overcome his own sexism and misogyny. In What Men Want and What The F Is He
13 Thinking?, the female main characters must overcome the sexism and misogyny
14 directed at them by men.
15                 e. In What Men Want and What The F Is He Thinking?, each main
16 character has a sidekick who is gay. The main characters in those stories use their
17 powers to help their sidekicks obtain romantic relationships. This storyline is
18 completely absent from What Women Want.
19           40.   Furthermore, even the director of What Men Want admitted that the
20 film is not a copy of What Women Want, stating in an interview that What Men
21 Want is “so not a remake.”3 Additionally, several film critics have noted that, other
22 than its title and basic premise, What Men Want is not similar at all to What Women
23 Want. For example, one critic noted that What Men Want “doesn’t borrow much
24
25
26   3
         Ali Joseph, Taraji P. Henson in “What Men Want”: Don’t call it a remake of a
27 Mel Gibson movie, SALON (Feb. 9, 2019, 4:00 PM),
28 https://www.salon.com/2019/02/09/taraji-p-hensons-what-men-want-dont-call-it-a-
     remake-of-a-mel-gibson-movie/.

                                              15
                                          COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 16 of 24 Page ID #:16



1    more than the original film’s [What Women Want] core premise.”4 And another
2    critic has stated:
3            One of the first things to know about What Men Want is that it requires
4            little familiarity with its predecessor, Nancy Meyers’ 2000 Mel Gibson
             starrer What Women Want. Although the filmmakers of the update
5            name-check screenwriters Cathy Yuspa and Josh Goldsmith in this
6            feature “inspired by” Meyers’ movie, they pretty much dispense with
             most of the details from the original.5
7
8            41.   Based on the above, What Men Want clearly was not an adaptation or
9    remake of What Women Want with a new angle or for a new audience. Instead,
10 What Men Want is a completely different film with different characters, events, and
11 themes. And the characters, events, and themes of What Men Want are direct copies
12 and/or are derivative of the characters, events, and themes of What The F Is He
13 Thinking?
14         FIRST CLAIM FOR RELIEF FOR COPYRIGHT INFRINGEMENT
15                                 (Against All Defendants)
16           42.   Plaintiff incorporates by reference all preceding paragraphs and re-
17 alleges them here as though fully set forth herein.
18           43.   Plaintiff is the sole owner of the copyright in an original work that is
19 fixed in a tangible medium of expression. Plaintiff obtained the copyright for his
20 work, What The F Is He Thinking?, on August 14, 2015, under registration number
21 Pau003796018 (See Exhibit A).
22
23
24   4
         Carolin Siede, Film Review: What Men Want Flips the Script and Finds Mixed
25 Results, CONSEQUENCE OF SOUND (Feb. 7, 2019, 6:32 AM),
26 https://consequenceofsound.net/2019/02/film-review-what-men-want/.
     5
         Justin Lowe, ‘What Men Want’: Film Review, HOLLYWOOD REPORTER (Feb. 6,
27 2019, 10:00 PM), https://www.hollywoodreporter.com/review/what-men-want-
28 review-1182787.


                                               16
                                           COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 17 of 24 Page ID #:17



1            44.   Based on information and belief, Defendants have produced,
2    reproduced, and prepared a derivative work (What Men Want) based upon and
3    copied from Plaintiff’s protected work (What The F Is He Thinking?) without
4    Plaintiff’s consent.
5            45.   Defendants’ infringement has been undertaken knowingly, and with
6    intent to financially gain from Plaintiff’s protected copyrighted work. Defendants
7    have failed to exercise their right and ability to supervise persons within their
8    control to prevent infringement, and they did so with intent to further their financial
9    interest in the infringement of What The F Is He Thinking? Accordingly,
10 Defendants have directly, contributorily, and vicariously infringed Plaintiff’s
11 protected work.
12           46.   Because of Defendants’ infringing acts, Plaintiff is entitled to actual
13 damages and Defendants’ profits attributable in an amount to be proven at trial, and
14 all other relief allowed under the Copyright Act (17 U.S.C. § 101, et seq.).
15     SECOND CLAIM FOR RELIEF FOR A DECLARATORY JUDGMENT
16                                 (Against All Defendants)
17           47.   Plaintiff incorporates by reference all preceding paragraphs and re-
18 alleges them here as though fully set forth herein.
19           48.   An actual controversy has arisen and now exists relating to the rights
20 and duties of Plaintiff and Defendants under U.S. copyright laws in that Plaintiff
21 contends that Defendants’ use, reproduction, marketing, sale, and distribution of
22 What Men Want infringe upon Plaintiff’s exclusive copyrights in What The F Is He
23 Thinking? Upon information and belief, Plaintiff alleges that Defendants contend
24 that their use, reproduction, marketing, sale, and distribution of What Men Want are
25 lawful.
26           49.   A judicial declaration is necessary and appropriate at this time under
27 the circumstances presented in order that the parties may ascertain their respective
28 rights.


                                               17
                                           COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 18 of 24 Page ID #:18



1          50.    Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and
2    2202, and Rule 57 of the Federal Rules of Civil Procedure, Plaintiff is entitled to a
3    judicial determination of his rights and a judicial declaration that Defendants’ use,
4    reproduction, marketing, sale, and distribution of What Men Want infringe upon
5    Plaintiff’s exclusive rights in What The F Is He Thinking? in violation of the U.S.
6    copyright laws.
7           THIRD CLAIM FOR RELIEF FOR UNFAIR COMPETITION
8                      (Cal. Bus. & Prof. Code Section 17200, et seq.)
9                                 (Against All Defendants)
10         51.    Plaintiff incorporates by reference all preceding paragraphs and re-
11 alleges them here as though fully set forth herein.
12         52.    Section 17200 of the California Business and Professions Code
13 prohibits unfair competition, including “any unlawful, unfair, or fraudulent business
14 act or practice…”
15         53.    By engaging in the alleged conduct, Defendants have engaged in
16 unlawful, unfair, or fraudulent business acts of unfair competition in violation of
17 Cal. Bus. & Prof. Code Section 17200, et seq. This conduct includes Defendants’
18 unauthorized use of Plaintiff’s copyrighted work and unlawful appropriation of
19 Plaintiff’s property.
20         54.    As an actual and proximate result of Defendants’ unfair competition,
21 Defendants have unjustly enriched themselves by, among other things, obtaining
22 profits, depriving Plaintiff of the compensation to which he is rightly entitled, and
23 taking credit for Plaintiff’s original work. Plaintiff is thus entitled to restitution of
24 such sums in an amount to be proven at trial.
25 ///
26 ///
27 ///
28


                                              18
                                          COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 19 of 24 Page ID #:19



1     FOURTH CLAIM FOR RELIEF FOR BREACH OF IMPLIED-IN-FACT
2                                       CONTRACT
3                                 (Against All Defendants)
4          55.    Plaintiff incorporates by reference all preceding paragraphs and re-
5    alleges them here as though fully set forth herein.
6          56.    In deciding whether a contract was created, the Court will consider the
7    conduct and relationship of the parties as well as all of the circumstances of the
8    case. “An implied-in-fact contract is based on the conduct of the parties.” Unilab
9    Corporation v. Angeles-IPA, 244 Cal. App. 4th 622, 636 (2016).
10         57.    In the entertainment industry, it is standard to receive compensation
11 for the use of a party’s pitched ideas. Hutchinson v. Deutsche Bank Securities Inc.,
12 647 F.3d 479, 481 (2d Cir. 2011). California has long held implied-in-fact contracts
13 enforceable when a writer pitches an idea and a studio uses it without compensating
14 the writer. Desny v. Wilder, 46 Cal. 2d 715 (1956).
15         58.    The circumstances of Plaintiff providing access to Plaintiff’s pitch and
16 related material shows that Plaintiff intended to pitch the project to Defendants.
17         59.    Defendants then used Plaintiff’s pitch in the Film.
18         60.    Plaintiff understood at the time that fair compensation for the use of
19 his pitch would be equivalent to the industry standard amount for compensation.
20 This amount will be proven at time of trial.
21                                PRAYER FOR RELIEF
22         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
23         1.     That Defendants be adjudged to have infringed upon Plaintiff’s
24                copyrights in What The F Is He Thinking? in violation of 17 U.S.C. §
25                101, et seq.;
26         2.     That Defendants be required to account to Plaintiff for any and all
27                profits derived by their exploitation of What The F Is He Thinking? in
28                all media, from all sources, worldwide;

                                              19
                                          COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 20 of 24 Page ID #:20



1         3.    That Defendants be ordered to pay over to Plaintiff all damages,
2               including future damages, that Plaintiff has sustained, or will sustain,
3               as a consequence of the acts complained of herein and that Plaintiff be
4               awarded any profits derived by Defendants as a result of said acts, or as
5               determined by said accounting, or in the alternative, statutory damages,
6               pursuant to 17 U.S.C. § 504;
7         4.    For a judicial declaration that Defendants’ use, reproduction,
8               marketing, sale, and distribution of What Men Want infringes on
9               Plaintiff’s exclusive rights in What The F Is He Thinking? under the
10              copyright laws;
11        5.    That Plaintiff be awarded his costs, attorneys’ fees, and expenses in this
12              action pursuant to 17 U.S.C. § 505;
13        6.    That Plaintiff be awarded pre-judgment interest; and
14        7.    That Plaintiff may have such other and further relief as the Court may
15              deem appropriate.
16
17 Dated: September 25, 2019        FOLEY BEZEK BEHLE & CURTIS, LLP
18
19                                  By: /s/ Jordan A. Liebman
                                    Jordan A. Liebman
20                                  Roger N. Behle, Jr.
21                                  Attorneys for Plaintiff
22
23
24
25
26
27
28


                                            20
                                        COMPLAINT
     Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 21 of 24 Page ID #:21



1                             DEMAND FOR JURY TRIAL
2
3         Plaintiff hereby demands a Jury Trial for all claims that can be tried by a jury.
4
5    Dated: September 25, 2019       FOLEY BEZEK BEHLE & CURTIS, LLP
6
7                                    By: /s/ Jordan A. Liebman
                                     Jordan A. Liebman
8                                    Roger N. Behle, Jr.
9                                    Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             21
                                         COMPLAINT
Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 22 of 24 Page ID #:22




                    EXHIBIT A




                   EXHIBIT A
Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 23 of 24 Page ID #:23
Case 2:19-cv-08306 Document 1 Filed 09/25/19 Page 24 of 24 Page ID #:24
